I dissent. The council placed a practical construction on the charter provision when, on January 25, 1935, they took the view that 14 votes were necessary to choice and that Hoppe, having received only 13 votes, was not elected. Their action six days later in declaring Hoppe elected on receipt of 13 votes seems to me to be unauthorized under the provisions of the charter. In my view c. 2, § 2, of the Minneapolis city charter, quoted in the majority opinion and requiring "the affirmative vote of a majority of all members," required 14 votes to elect Turner's successor. Schermerhorn v. Jersey City, 53 N.J.L. 112,20 A. 829; Reihl v. Wynne, 105 N.J.L. 507, 146 A. 204. An attempted distinction between the phrase "all members" and the phrase "all members elected" is subtle and not well founded. Consequently, I believe such cases as City of San Francisco v. Hazen, 5 Cal. 169; Wood v. Gordon, 58 W. Va. 321, 52 S.E. 261; Pollasky v. Schmid, 128 Mich. 699, 87 N.W. 1030,55 L.R.A. 614, 92 A.S.R. 560; and McLean v. City of East St. Louis,222 Ill. 510, 78 N.E. 815, are direct authority against the majority opinion. I believe they should be followed, not distinguished. *Page 198